Order unanimously affirmed without costs. Memorandum: The record supports Family Court’s findings and determination that the police, in interrogating this 13-year-old respondent, created a coercive atmosphere and pressured respondent into admitting his involvement in the alleged crime. Those findings are entitled to much weight (see, People v Prochilo, 41 NY2d 759, 761), and there is no reason to disturb the court’s conclusion that respondent’s statements were given involuntarily and must be suppressed. (Appeal from Order of Erie County Family Court, O’Donnell, J.—Juvenile Delinquency.) Present—Callahan, A. P. J., Denman, Pine, Balio and Lawton, JJ.